Title: From Thomas Jefferson to Mathew Carey, 11 December 1821
From: Jefferson, Thomas
To: Carey, Mathew


Dear Sir
Monticello
Dec. 11. 21.
The enquiries in your letter of the 1st inst. I am not able to answer with exactness from regular documents, but I recollect well enough the general fact that this state was heavily indebted to the merchants of Gr. Britain before the revolution that the balance of trade was against us and I suppose the debt and balance were growing with the growth of the population since the revolution I have understood that the balance is some years against us & some years for us, the importations being of steady amount, and the exportations varying in value with the price of produce. I speak of what was the case while I was in intercourse with the world, latterly I have ceased to attend to subjects of this kind. I salute you with great esteem & respect.Th: Jefferson